ORDER

PER CURIAM.
The court considers whether this case should be transferred to the United States Court of Appeals for the Seventh Circuit.
Rolando Shackelford appeals from the judgment and sentencing order entered by the United States District Court for the Northern District of Illinois in a criminal *949case. It is clear that this appeal does not fall within this court’s jurisdiction. 28 U.S.C. § 1295. Thus, we transfer this appeal to the Seventh Circuit pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
(1) This appeal is transferred to the United States Court of Appeals for the Seventh Circuit pursuant to 28 U.S.C. § 1681.
(2) The mandate shall issue in seven days.